748 N.W.2d 568 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Alan REUTHER, Defendant-Appellant.
Docket No. 135621. COA No. 281059.
Supreme Court of Michigan.
May 21, 2008.
On order of the Court, the application for leave to appeal the November 21, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the Court of Appeals for consideration, as on leave granted, of the defendant's claim that his plea of guilty *569 to assault of a prison employee was the product of threats and coercion resulting from beatings and threats of beatings by Livingston County Jail corrections officers.